Filed 10/15/20 P. v. Maya CA2/6
Opinion following remand from Supreme Court
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                            2d Crim. No. B290589
                                                                    (Super. Ct. No. 2010031209)
     Plaintiff and Respondent,                                           (Ventura County)

v.                                                           OPINION FOLLOWING TRANSFER
                                                                 FROM SUPREME COURT
MISAEL VENCES MAYA,

     Defendant and Appellant.


      Misael Vences Maya appeals orders denying a motion to
expunge his misdemeanor conviction for felony possession of
methamphetamine. (Pen. Code,1 § 1203.4a [rehabilitation of
misdemeanants]; Health & Saf. Code, § 11377, subd. (a).)
      This appeal concerns the trial court’s denial of Maya’s
request to expunge his conviction for possession of
methamphetamine following his successful motion to reduce the
felony conviction to a misdemeanor. In ruling against Maya, the

       All statutory references are to the Penal Code unless
         1

otherwise stated.
trial judge stated that Maya could not establish that he had lived
“an honest and upright life” as required by section 1203.4a,
subdivision (a) because he has been in continuous state or federal
custody following his 2011 conviction. The court later denied
Maya’s motion for reconsideration, noting that it was denying
relief in the exercise of its discretion. Maya then appealed the
denial of his expungement motion and motion for reconsideration.
In a published decision, we affirmed the court’s orders by a
majority opinion. (People v. Maya (2019) 33 Cal.App.5th 266.)
Maya sought further review and, on July 10, 2019, our Supreme
Court granted Maya’s petition for review.
       On April 9, 2020, our Supreme Court decided People v.
Maya (2020) 9 Cal.5th 239 (Maya). The court concluded that a
person seeking expungement of a misdemeanor conviction may
establish the requirement of “an honest and upright life” by his
actions and behavior while in custody. (Id. at p. 242.) The court
transferred Maya’s appeal to us with directions to vacate our
opinion and reconsider the appeal in light of its decision. (Id. at
p. 243.) The parties have now filed supplemental briefs
regarding the court’s decision.
       We have complied with our Supreme Court’s directions.
Accordingly, we reverse and remand the matter to the trial court
to consider evidence of Maya’s actions and behavior while in
custody as proof of his honest and upright life within the
meaning of section 1203.4a.
            FACTUAL AND PROCEDURAL HISTORY
       On June 30, 2011, Maya pleaded guilty to driving under the
influence with six prior driving-under-the-influence convictions,
and felony possession of methamphetamine. (Veh. Code,
§§ 23152, subd. (a), 23550; Health & Saf. Code, § 11377, subd.




                                2
(a).) He also admitted that he had served two prior prison terms.
(§ 667.5, subd. (b).) During the plea colloquy, the prosecutor
advised Maya of the immigration consequences of his plea,
including possible deportation.
       On July 7, 2011, the trial court denied probation and
sentenced Maya to four years eight months’ imprisonment,
consisting of a three-year upper term for the driving-under-the-
influence conviction, an eight-month consecutive term for the
drug conviction, and a consecutive one-year term for one prior
prison term allegation. The court struck the remaining prior
prison term allegation and granted the prosecutor’s motion to
dismiss the remaining charges and allegations. The court also
imposed various fines and fees and awarded Maya 571 days of
presentence custody credit.
       On December 25, 2012, Maya completed his term of
imprisonment. On that date and continuously since that time,
the United States Department of Homeland Security received
custody of Maya. The department issued a removal notice stating
that Maya was subject to removal as a lawful permanent resident
of the United States because he had suffered a conviction for
possession of a controlled substance other than 30 grams or less
of marijuana for personal use. (8 U.S.C. § 1227 (a)(2)(B)(i);
Padilla v. Kentucky (2010) 559 U.S. 356, 368 [Immigration and
Nationality Act commands removal for all controlled substance
convictions except the “most trivial of marijuana possession
offenses”].)2



     2Expungement    of a drug conviction may have no effect on
the federal immigration consequences of the conviction. (People
v. Martinez (2013) 57 Cal.4th 555, 560.)



                               3
       In 2015, Maya filed an application to reduce his felony
methamphetamine possession conviction to a misdemeanor,
pursuant to section 1170.18, subdivisions (f) and (g) (“Proposition
47”). The court granted the application on October 1, 2015.
       On April 11, 2018, Maya sought to have the
now-misdemeanor drug possession conviction expunged pursuant
to section 1203.4a. The appellate record does not contain Maya’s
expungement motion or its supporting evidence. During
argument of the motion, however, Maya’s counsel stated that
Maya declared that he has attended Alcoholics Anonymous
meetings while detained and has participated in fire camp.3
       Following the trial court’s denial of the motion, Maya filed
a motion for reconsideration. The court also denied the motion
for reconsideration, deciding that being in custody for substantial
periods of time cannot be considered leading an “honest and
upright life” as required by statute.
                            DISCUSSION
       Section 1203.4a, subdivision (a) provides: “Every defendant
convicted of a misdemeanor and not granted probation . . . shall,
at any time after the lapse of one year from the date of
pronouncement of judgment, if he or she has fully complied with
and performed the sentence of the court, is not then serving a
sentence for any offense and is not under charge of commission of
any crime, and has, since the pronouncement of judgment, lived

      3Effective January 1, 2021, newly enacted section 1203.4b
permits certain former prisoners who participated in fire camp to
apply for expungement upon release from custody. If the petition
for expungement is granted, the former prisoner can seek career
pathways that require a state license. Excluded from the law are
former prisoners convicted of certain violent offenses or sex
offenses.



                                 4
an honest and upright life and has conformed to and obeyed the
laws of the land, be permitted by the court to withdraw his or her
plea of guilty or nolo contendere and enter a plea of not guilty . . .
and . . . the court shall thereupon dismiss the accusatory pleading
against the defendant . . . .” The discretionary expungement
provision of section 1203.4a, subdivision (b) states: “If a
defendant does not satisfy all the requirements of subdivision (a),
after a lapse of one year from the date of pronouncement of
judgment, a court, in its discretion and in the interests of justice,
may grant the relief available pursuant to subdivision (a) . . . if
[defendant] has fully complied with and performed the sentence
of the court, is not then serving a sentence for any offense, and is
not under charge of commission of any crime.” A defendant who
later has his felony conviction reduced to a misdemeanor is
eligible for relief pursuant to section 1203.4a. (People v.
Khamvongsa (2017) 8 Cal.App.5th 1239, 1244-1245 [reclassified
drug conviction is a misdemeanor for all purposes, including
expungement relief pursuant to section 1203.4a].)
       In Maya, supra, 9 Cal.5th 239, our Supreme Court decided
that “conduct while in custody is relevant to determining whether
a defendant has satisfied the honest and upright life
requirement. . . . [W]e further hold that such conduct is not
merely relevant; it can, in appropriate cases, satisfy that
requirement.” (Id. at p. 242.) Here the trial court categorically
rejected evidence of Maya’s actions and behavior while in
custody.
       In supplemental briefing, the Attorney General asserts that
the trial court also denied Maya’s petition because he failed to
establish that he had rehabilitated himself, particularly in view
of his lengthy criminal history. Although Maya did not produce




                                  5
evidence of rehabilitation in his petition or at the hearing, the
trial court was clear that conduct during custody could not
establish the honest and upright life requirement. Accordingly,
we reverse and remand the matter to permit Maya and the
prosecutor to offer evidence establishing whether Maya has met
the requirements of section 1203.4a in light of our Supreme
Court’s opinion.
                           DISPOSITION
       The orders are reversed and the matter is remanded for
further proceedings as stated herein.
       NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             TANGEMAN, J.




                                6
                     Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________

      Wayne C. Tobin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Michael J. Mongan,
State Solicitor General, Gerald A. Engler and Lance E. Winters,
Chief Assistant Attorneys General, Lance E. Winters and Susan
Sullivan Pithey, Assistant Attorneys General, Janill L. Richards,
Principal Deputy State Solicitor General, Helen H. Hong, Deputy
State Solicitor General, Shawn McGahey Webb, Noah P. Hill,
Jason Tran and Shezad H. Thakor, Deputy Attorneys General,
for Plaintiff and Respondent.